Title: Enclosure: William Short to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 22 March 1793
From: Short, William
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Jacob,Van Staphorst, Nicholaas,Hubbard, Nicholas



Aranjuez [Spain] March 22. 1793
Gentlemen

I recd. on the 19th. your letter of the 14th. of febry. inclosing 23. bills of exchange on acct. of the debt to this country wch. were immediately indorsed & given to the Minister of finance. By yesterday’s French post I acknowleged & answered you letter. To day I recd. your letter of the 19th. of febry. covering the secod. of the said bills. The length of time your two letters have been in route shew there must be some stoppage in the way—otherwise I shd. also certainly have recd. letters from you of a much later date & in answer to those or some of those I have written to you from hence.
For additional security I send this via Lisbon. The contents of your letter of feb. 14. much surprized & astonished me. As to instructions you say you expect from me, I can really give none in such a case. My powers are only competent to a particular business & you inform me that kind of business is now unpracticable—of course my powers are of no avail. I count much however on your efforts & abilities in this very important case. You will know what you may expect from the Sec. of the treasury from the dates of your letters to him informing him of this unexpected state of the business. As to myself I do not think that quarter to be counted on in the present instance, as he could not have been warned in time. The distance I am removed & the uncertainty of getting your letters & writing to you induce me to renew to you that I count altogether on your abilities & efforts to effect what is desirable. It might be necessary for you perhaps to consult or advise with Mr. Pinckney & Mr Morris as it might so happen that all correspondence might be interrupted or reduced to much uncertainty between this part of Europe & Amsterdam. Whatever those Gentlemen may think advisable under such circumstances I should consider it my duty to subscribe to, not being able to dictate from hence for myself. I shd. suppose also & do not doubt the Government would approve whatever they shd. advise. I wait with much anxiety to hear further on these subjects & particularly to learn that you have recd. some of my letters at least relative thereto & am Gentlemen, yours sincerely

W Short
Messrs Willink & V Staphorst & Hubbard—Amsterdam

